 

Exhibit 10.8

 

 NuGene International, Inc. (NUGN)

 

June 15, 2016

 

Theodore Schwarz

 

Dear Theodore:

 

On behalf of NuGene International, Inc., I am pleased to invite you to join the
Board of Directors of NuGene International, Inc. Our Board and management firmly
believes that the future promises to be exciting for NuGene and we feel your
experience and leadership in the skincare arena will be invaluable as we grow
our company and advance our groundbreaking collection of antiaging products.

 

The Board of Directors plays a central role in NuGene's success and each Board
Member is a business professional who delivers sound business direction,
expertise, knowledge, and professional relationships that advance the company's
goals and objectives. Additionally, the Board participates in policy
development, major decision making and investor relations activities. The Board
meets four times a year and on occasion, members of our Board represent NuGene
at key fundraising events. The terms of the members of our Company’s Board of
Directors are prescribed by our Company’s bylaws and subject to periodic
nomination and election by the Company’s shareholders.

 

In connection with your service, you will be paid $2,500 for each Board of
Directors meeting attended. Additionally, you will be issued 500,000 shares of
the Company’s common stock that will vest at the rate of 166,666 shares per
year, over a three-year period.

 

I am excited about NuGene's future and I look forward to the solid leadership,
fresh ideas and other contributions that you will bring to the company.

 

Very truly yours,

 

/s/ Ali Kharazi   Ali Kharazmi, CEO   NuGene International, Inc.   Dated: June
15, 2016       Accepted:       /s/ Theodore Schwarz   Theodore Schwarz   Dated:
June 15, 2016  

 

 

 

